Exhibit 99.2 Sartini Gaming, Inc. Consolidated Balance Sheets June 30, 2015 and December 31, 2014 (Dollars in thousands) Assets As of June 30, (Unaudited) As of December 31, 2014 Current Assets Cash and cash equivalents $ $ Accounts and notes receivable, net of allowance for doubtful accounts of $519 and $589, respectively Inventories Prepaid expenses and other Total current assets Property and Equipment, net Goodwill Intangible Assets, net Notes Receivable Debt Issuance Costs, net Other Assets $ $ Liabilities and Stockholder's Deficit Current Liabilities Current maturities of long-term debt $ $ Accounts payable Accrued payroll and related Accrued interest payable 44 7 Warrant liability - Other accrued liabilities Total current liabilities Long-Term Debt, less current maturities Warrant Liability - Deferred Rent and Asset Retirement Obligations Total liabilities Commitments and Contingencies (Notes 5 and 6) Stockholder's Deficit Common stock, no par value; 2,500 shares authorized; 711 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholder's deficit ) ) $ $ See Notes to Consolidated Financial Statements. 1 Sartini Gaming, Inc. Consolidated Statements of Operations Six-month Periods Ended June 30, 2015 and 2014 (Unaudited) (Dollars in thousands) Six Months Ended June 30, Revenues: Gaming $ $ Food and beverage Other Promotional allowances ) ) Net revenues Costs and expenses: Gaming Food and beverage Non-gaming payroll and related Selling, general and administrative Depreciation and amortization Merger expenses - Preopening and business combination expenses (Gain) loss on disposal of property and equipment 29 (5 ) Total costs and expenses Income from operations Other (expense) income: Interest expense, net ) ) Loss on extinguishment of debt - (4 ) Loss on warrant ) ) Total other expense, net ) ) Net loss $ ) $ ) See Notes to Consolidated Financial Statements. 2 Sartini Gaming, Inc. Consolidated Statements of Stockholder's Deficit Six-month Periods Ended June 30, 2015 and 2014 (Unaudited) (Dollars in thousands) Additional Common Stock Issued Paid-In Accumulated Stockholder's Shares Amount Capital Deficit Deficit Balance, December 31, 2013 $ $ $ ) $ ) Net loss - - - ) ) Balance, June 30, 2014 $ $ $ ) $ ) Balance, December 31, 2014 $ $ $ ) $ ) Net loss - - - ) ) Balance, June 30, 2015 $ $ $ ) $ ) See Notes to Consolidated Financial Statements. 3 Sartini Gaming, Inc. Consolidated Statements of Cash Flows Six-month Periods Ended June 30, 2015 and 2014 (Unaudited) (Dollars in thousands) Six Months Ended June 30, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization, including $694 and $450 included in interest expense, respectively Deferred rent and asset retirement obligations ) Interest paid-in-kind on long-term debt Loss on warrants (Gain) loss on disposal of property and equipment 29 (5 ) Changes in working capital components: Accounts and notes receivable ) ) Inventories and prepaid expenses and other ) Accounts payable and accrued expenses ) Net cash provided by operating activities Cash Flows From Investing Activities Expenditures for property and equipment ) ) Net change in intangible and other assets 35 ) Acquisitions of businesses, net of cash acquired ) - (Disbursements on) collection of notes receivable 52 ) Proceeds from sale of property and equipment - 8 Net cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds from issuance of long-term debt Principal payments on long-term debt ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Supplemental Disclosure of Cash Payments for Interest $ $ Supplemental Schedule of Noncash Investing and Financing Activities Gaming equipment purchased through financing $ $ See Notes to Consolidated Financial Statements. 4 Sartini Gaming, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation, Description of Business, and Summary of Significant Accounting Policies Sartini Gaming, Inc., a Nevada corporation (Sartini), was formed in January 2012 with a contribution from The Blake L. Sartini and Delise F. Sartini Family Trust, its sole shareholder, of all of the outstanding common stock of Golden Gaming, Inc. In February 2012, Sartini formed 77 Golden Gaming, LLC as a wholly owned subsidiary. Also in February 2012, Golden Gaming, Inc. was converted from a corporation to a limited liability company and all of its outstanding membership units were contributed to 77 Golden Gaming, LLC. Sartini and its consolidated subsidiaries are referred to herein collectively as the Company. The accompanying consolidated financial statements include the accounts of Sartini, 77 Golden Gaming, LLC, and its wholly owned subsidiaries Sartini Synergy Online, LLC and Golden Gaming, LLC (G.G.I.), and G.G.I.’s wholly owned subsidiaries which include: Golden Tavern Group, LLC (G.T.G.) Golden Pahrump Nugget, LLC (G.P.N.) Golden Pahrump Town, LLC (G.P.T.) Golden Pahrump Lakeside, LLC (G.P.L.) Golden Tavern Restaurants, LLC Golden Aviation, LLC Golden Golf Management, LLC Golden HRC, LLC Golden Route Operations LLC (G.R.O.) and its wholly owned subsidiaries: Market Gaming, LLC E-T-T, LLC and its wholly owned subsidiaries: Cardivan, LLC and Corral Country Coin, LLC G.T.G has more than 50 subsidiaries formed to operate 48 individual taverns in Nevada. G.R.O. is a gaming machine route operator in Nevada. Operations for G.R.O. involve the installation, operation and service of gaming machines (primarily video poker machines) under space leases and revenue participation agreements with local taverns and convenience stores. Both types of agreements provide G.R.O. with exclusive rights to install gaming machines at such locations and generally require G.R.O. to pay all installation and maintenance expenses related to the operations at each location. G.R.O. pays all applicable taxes under space leases and generally shares such taxes on the same basis as revenues under revenue participation agreements. G.R.O.’s gaming machines are located throughout Nevada. G.T.G., which operates taverns under various brands throughout Nevada, is one of the largest operators of taverns in the state. G.T.G.’s principal operations include the operating activities of tavern locations in the Las Vegas area under the name PT’s Entertainment (PT’s), which include the brands Sierra Gold, PT’s Gold, PT’s Pub, PT’s Place, and Sean Patricks, and tavern locations in Reno and the surrounding area under the name of Sierra Gold and Sierra Junction. All of the locations operate in a themed bar environment catering to local residents that prefer the smaller, more convenient entertainment option of the Company’s taverns to the larger, full-service hotel casinos. Each G.T.G. location has approximately 15 gaming machines and other non-gaming entertainment devices and amenities. 5 Sartini Gaming, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation, Description of Business, and Summary of Significant Accounting Policies (Continued) G.P.N. operates a casino hotel resort in Pahrump, Nevada which is approximately sixty miles from Las Vegas, Nevada. G.P.T. and G.P.L. operate Gold Town Pahrump and Lakeside Casino and RV Park, respectively, also in Pahrump. Pahrump is an unincorporated town with seasonal tourism, but is primarily a locals market. Between the three properties, gaming operations consist of slot machines, table games, poker room, bingo, and other non-gaming amenities such as cafes, steakhouses, buffets, snack bar, catering, conference centers, and a bowling alley. Sartini Synergy Online, LLC, Golden Aviation, LLC, Golden Golf Management, LLC, and Golden HRC, LLC are inactive. Golden Tavern Restaurants, LLC provides certain payroll services to G.T.G. A summary of the Company’s significant accounting policies follows: Principles of consolidation: The consolidated financial statements include the accounts of Sartini and its wholly owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. Use of estimates: The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Significant estimates include the fair value of assets and liabilities acquired in business combinations, the useful lives assigned to property and equipment and intangible assets, the fair value of warrants and future cash flows used to determine impairment losses. Actual results could differ from these estimates. Cash and cash equivalents : The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. Cash consists primarily of cash in banks and cash on hand in the Company’s vaults and cages, and at slot route locations. At various times during the year, the Company maintained balances at a financial institution in excess of federally insured limits. The Company has not experienced any losses in such accounts. Accounts and notes receivable : Accounts and notes receivable represent primarily amounts due from third-party locations serviced by G.R.O. and other miscellaneous receivables. The carrying amount of receivables is reduced by a valuation allowance that reflects management’s best estimate of the amounts that will not be collected. Management determines the allowance for doubtful accounts by regularly evaluating individual customer receivables and considering a customer’s financial condition, credit history, and current economic conditions. The Company has not historically charged interest on past due accounts receivable. Long-term notes receivable represent unsecured, noninterest-bearing advances due from route customers at the maturity of their route contracts, which average approximately seven years in duration. Inventorie s: Inventories are recorded at the lower of cost (first in, first out method) or market, and consist primarily of food, beverage, vending and gift shop items. 6 Sartini Gaming, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation, Description of Business, and Summary of Significant Accounting Policies (Continued) Promotional allowances : Gross revenues include the retail amount of accommodations, food, beverages, and merchandise provided gratuitously to customers. When computing net revenues, the retail value of accommodations, food, beverages, and merchandise provided to customers without charge is deducted from gross revenues as promotional allowances. The estimated retail cost of such complimentary services for room, food, beverages, merchandise, and player points is charged to gaming and selling, general and administrative expense. Rent expense : Rent is recognized on the straight-line basis over the term of the lease. The amount by which the straight-line amount exceeds the amount of rent actually due is recorded as deferred rent. Property and equipment : Property and equipment is recorded at cost. Assets that have been placed in service are depreciated on a straight-line basis over their estimated useful lives. Depreciation is computed using the straight-line method over the following estimated useful lives: Estimated Life in Years Furniture, fixtures and equipment 3-7 Land improvements 10 Building and building improvements 45 Leasehold improvements 1-15 The estimated lives for leasehold improvements are the lesser of economic life or the remainder of the lease term. Goodwill: Goodwill represents the excess of costs over fair value of assets of the business acquired. Goodwill is not amortized, but rather is assessed for impairment annually or more frequently if circumstances indicate impairment may have occurred. This assessment can be made using either a qualitative or a quantitative approach. The Company performs its annual impairment assessment in the fourth quarter of each year. The Company uses a two-step process for determining whether goodwill is impaired. If the Company elects to use the quantitative approach, the first step is to compare the fair value of the reporting unit to its carrying value. If the carrying value of the reporting unit exceeds fair value, a second step is followed to calculate the goodwill impairment. If the Company elects to use the qualitative approach, it assesses qualitative factors to determine whether it is more likely than not that goodwill is impaired. Under both the qualitative and the quantitative approaches, the second step involves determining the fair value of the reporting unit and allocating such fair value to the individual assets and liabilities of the reporting unit as if it were a business combination and calculating the implied fair value of goodwill. Substantially all of the Company’s goodwill is amortizable for tax purposes. 7 Sartini Gaming, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation, Description of Business, and Summary of Significant Accounting Policies (Continued) Intangible assets and other assets : Intangible assets consist primarily of trademarks and other intellectual property, customer relationships, noncompete agreements, and licenses. Customer relationships include the value of purchased route contracts. Amortization of customer relationships related to slot route operations is recorded primarily on an accelerated basis over eight years and is included in depreciation and amortization expense. Customer relationships related to the casino operations are amortized on an accelerated basis over ten to eleven years representing the estimated attrition of preferred customers. Non-compete agreements are amortized on a straight-line basis over one to five years. Trademarks and licenses are amortized on a straight-line basis over ten years. Impairment: In accordance with the provisions of the Financial Accounting Standards Board’s (FASB) Accounting Standards Codification (ASC) 360, Property, Plant, and Equipment, the Company evaluates the potential impairment of long-lived assets when events or changes in circumstances indicate that the carrying amount of a long-lived asset may not be recoverable. If it is determined that the carrying value of long-lived assets may not be recoverable based upon the relevant facts and circumstances, the Company estimates the future undiscounted cash flows expected to result from the use of the asset and its eventual disposition. If the sum of the estimated undiscounted future cash flows is less than the carrying value of the asset, the asset is written down to its fair value. No impairment was recorded during the six-month periods ended June 30, 2015 and 2014. Modification accounting: The Company evaluates amendments to its debt in accordance with ASC 540-50, Debt – Modifications and Extinguishments , for modification and extinguishment accounting. For debt amendments involving continuing existing lenders, this evaluation includes comparing the net present value of cash flows of the new debt to the old debt to determine if changes greater than 10 percent occurred. In instances where the net present value of future cash flows changed more than 10 percent, the Company applies extinguishment accounting and determines the fair value of its debt based on factors available to the Company. In instances where the change was less than 10 percent, the Company applies modification accounting. For modification accounting, prior unamortized deferred loan costs and debt discounts and any new fees paid to the continuing lender are amortized over the revised term of the debt. Debt issuance costs : Debt issuance costs consist of loan origination and financing fees paid in connection with long-term debt. These fees are being amortized to interest expense over the life of the long-term debt using the interest method. 8 Sartini Gaming, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation, Description of Business, and Summary of Significant Accounting Policies (Continued) Loyalty programs : The Company provides the Golden Rewards Club Program (the Club) for its customers. Members of the Club earn points based on gaming activity, and such points are redeemable for cash, free play, or complimentary goods and services such as accommodations, food and beverages. Club members may also earn special coupons or awards as determined during marketing promotions. Because redemption of points does not displace a significant number of paying customers and the value of the awards is not significant compared to the original revenue transaction, the Company records revenue for the original transaction and a liability for the value of points earned by Club members. The value of the points is determined by referencing the cash value of points expected to be redeemed for cash or free play and the incremental (departmental) cost of points expected to be redeemed for complimentary goods or services. The liability is reduced by points not expected to be redeemed. The cost of points redeemed for cash is recorded as a reduction of gaming revenue, and the cost of points redeemed for complimentary goods or services is recorded as an operating expense of the gaming department. As of June 30, 2015 and December 31, 2014, the Club liability was approximately $703,000 and $751,000, respectively, and was included in other accrued liabilities on the consolidated balance sheets. Revenue recognition : Gaming revenue is (a) the net win from gaming activities, which is the difference between gaming wins and losses, less sales incentives and other adjustments and (b) revenue from gaming-related activities such as poker, blackjack, and tournaments. Jackpots, other than the incremental amount of progressive jackpots, are recognized at the time they are won by customers. The Company accrues the incremental amount of progressive jackpots as the progressive machine is played and the progressive jackpot amount increases, with a corresponding reduction of gaming revenue. G.R.O. recognizes gaming revenues from gaming machine route operations, under both space leases and revenue participation arrangements, as the net win from gaming operations. Gaming revenues also include fees charged to route customers for the costs of the Company’s gaming management system and the Club. Revenue participation and space lease payments to route locations are recorded as gaming expenses. The Company estimates and accrues its share of the cash that has not been collected from gaming machines at the end of the year, but that is collected on regularly scheduled collection dates within one week after the end of the year. Rooms, food, beverage, and merchandise revenues are recognized when goods and services are provided to customers. Other revenue represents revenue from ATM fees, vending machines, and arcade machines. Other revenue is recognized when services are provided to customers. The Company reports revenues net of sales taxes collected and remitted. Preopening expenses : Preopening expenses are charged to expense as incurred in accordance with ASC 720, Other Expenses . Income taxes : Sartini has elected, with its stockholder’s consent, to be taxed under the provision of Sub-chapter S of the Internal Revenue Code. Under this provision, the Company does not pay federal corporate income taxes on its taxable income. Instead, the stockholder is liable for individual income taxes on the Company's taxable income. Sartini’s subsidiaries are limited liability companies and their income or loss is allocated to their members. 9 Sartini Gaming, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation, Description of Business, and Summary of Significant Accounting Policies (Continued) Management evaluates the Company’s tax positions on an annual basis and has concluded that the Company has taken no uncertain tax positions that require adjustment to the consolidated financial statements to comply with the provisions of this guidance. Gaming taxes : The Company is subject to taxes based on non-restricted gross gaming revenue and annual and quarterly fees at all locations. These gaming taxes are recorded as an expense within the “Gaming” line item in the accompanying consolidated statements of operations. These taxes totaled approximately $3,389,000 and $3,564,000 for the six-month periods ended June 30, 2015 and 2014, respectively. Asset retirement obligations: The Company records a liability for the estimated fair value of a required asset retirement obligation (ARO) when such obligation is incurred. The Company’s AROs are primarily associated with leasehold improvements which, at the end of a lease, the Company is contractually obligated to remove in order to comply with the lease agreement. At the inception of a lease with such conditions, the Company records an ARO liability and a corresponding leasehold improvement in an amount equal to the estimated fair value of the obligation. The liability is estimated based on a number of assumptions requiring management’s judgment, including store closing costs, cost inflation rates, and discount rates, and is accreted to its projected future value over time. The capitalized asset is depreciated as a leasehold improvement. Upon satisfaction of the ARO conditions, any difference between the recorded ARO liability and the actual retirement costs incurred is recognized as an operating gain or loss in the consolidated statements of operations. Fair value of financial instruments : The carrying amounts of cash and cash equivalents, accounts and notes receivable, and accounts payable approximate fair value because of the short-term nature of these instruments. Based on the borrowing rates currently available to the Company for bank loans with similar items and average maturities , the fair value of the Company’s long-term debt approximates its carrying value. Management uses its best judgment in estimating the fair value of the Company’s financial instruments; however, there are inherent weaknesses in any estimation technique. Therefore, for substantially all financial instruments, the fair value estimates presented herein are not necessarily indicative of the amounts the Company could have realized in a sales transaction at June 30, 2015 and December 31, 2014. Fair value measurements : In accordance with ASC 820, Fair Value Measurements , assets and liabilities carried at fair value are classified and disclosed in one of the following three categories: ●
